
	

114 S2448 IS: Bankruptcy Judgeship Act of 2016
U.S. Senate
2016-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2448
		IN THE SENATE OF THE UNITED STATES
		
			January 19, 2016
			Mr. Coons introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for the appointment of additional Federal bankruptcy judges, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Bankruptcy Judgeship Act of 2016.
 2.Permanent judgeshipsThe following authorized bankruptcy judgeship positions shall be filled in the manner prescribed in section 152(a)(1) of title 28, United States Code, for the appointment of bankruptcy judges provided for in section 152(a)(2) of such title:
 (1)Two additional bankruptcy judgeships for the district of Delaware. (2)Two additional bankruptcy judgeships for the eastern district of Michigan.
 (3)Two additional bankruptcy judgeships for the middle district of Florida. 3.Conversion of existing temporary bankruptcy judgeships (a)(1)The 4 temporary bankruptcy judgeships authorized for the district of Delaware pursuant to section 1223(b)(1)(C) of Public Law 109–8 (2005) (28 U.S.C. 152 note) are converted to permanent bankruptcy judgeships under section 152(a)(2) of title 28, United States Code.
 (2)The temporary bankruptcy judgeship authorized for the district of Delaware pursuant to section 3(a)(3) of Public Law 102–361 (1992), as amended by section 307 of title III of Public Law 104–317 (1996) (28 U.S.C. 152 note), is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (b)The 2 temporary bankruptcy judgeships authorized for the southern district of Florida pursuant to section 1223(b)(1)(D) of Public Law 109–8 (2005) (28 U.S.C. 152 note) are converted to permanent bankruptcy judgeships under section 152(a)(2) of title 28, United States Code.
 (c)Two of the temporary bankruptcy judgeships authorized for the district of Maryland pursuant to section 1223(b)(1)(F) of Public Law 109–8 (2005) (28 U.S.C. 152 note) are converted to permanent bankruptcy judgeships under section 152(a)(2) of title 28, United States Code.
 (d)The temporary bankruptcy judgeship authorized for the eastern district of Michigan pursuant to section 1223(b)(1)(G) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (e)The temporary bankruptcy judgeship authorized for the district of Nevada pursuant to section 1223(b)(1)(T) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (f)The temporary bankruptcy judgeship authorized for the eastern district of North Carolina pursuant to section 1223(b)(1)(M) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (g)(1)The temporary bankruptcy judgeship authorized for the district of Puerto Rico pursuant to section 1223(b)(1)(P) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (2)The temporary bankruptcy judgeship authorized for the district of Puerto Rico pursuant to section 3(a)(7) of Public Law 102–361 (1992), as amended by section 307 of title III of Public Law 104–317 (1996) (28 U.S.C. 152 note), is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (h)The temporary bankruptcy judgeship authorized for the western district of Tennessee pursuant to section 1223(b)(1)(Q) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 (i)The temporary bankruptcy judgeship authorized for the eastern district of Virginia pursuant to section 1223(b)(1)(R) of Public Law 109–8 (2005) (28 U.S.C. 152 note) is converted to a permanent bankruptcy judgeship under section 152(a)(2) of title 28, United States Code.
 4.Technical amendmentsSection 152(a)(2) of title 28, United States Code, is amended— (1)in the item relating to the district of Delaware, by striking 1 and inserting 8;
 (2)in the item relating to the middle district of Florida, by striking 8 and inserting 10; (3)in the item relating to the southern district of Florida, by striking 5 and inserting 7;
 (4)in the item relating to the district of Maryland, by striking 4 and inserting 6; (5)in the item relating to the eastern district of Michigan, by striking 4 and inserting 7.
 (6)in the item relating to the district of Nevada, by striking 3 and inserting 4; (7)in the item relating to the eastern district of North Carolina, by striking 2 and inserting 3;
 (8)in the item relating to the district of Puerto Rico, by striking 2 and inserting 4; (9)in the item relating to the western district of Tennessee, by striking 4 and inserting 5; and
 (10)in the item relating to the eastern district of Virginia, by striking 5 and inserting 6. 5.Effective dateThis Act shall take effect on the date of enactment of this Act.
